Citation Nr: 0334472	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for entitlement to pension 
benefits based on the character of discharge.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

In May 2002, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, determined the 
claimant had not submitted new and material evidence to 
reopen a previously denied claim for non-service-connected 
pension benefits based on the character of his discharge.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).

In his May 2002 notice of disagreement (NOD), the veteran 
indicated he wanted "...to have some kind of hearing to 
[P]lead [his] case."  So the RO advised him that his name 
was being placed on a list of persons wishing to appear 
before a Travel Board, i.e., a hearing at the RO chaired by a 
Veterans Law Judge (VLJ) of the Board (formerly called 
Members of the Board).  But in his October 2002 substantive 
appeal (VA Form 9), the claimant stated that he no longer 
wanted a hearing before the Board.  Therefore, the Board 
deems his prior request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(e) (2003).


REMAND

In a service department document dated October 18, 1974, 
David E. Ott, Major General, United States Army, Commanding, 
specified that the claimant was to be discharged for the good 
of the service and that a DD Form 258a (Undesirable Discharge 
Certificate) would be furnished.  However, the claims file 
does not contain this document, so additional efforts must be 
made to obtain it.

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In this case, the RO's April 24, 2002, letter informing the 
claimant of the VCAA and his attendant rights in the VA 
claims process stated that he had 60 days (i.e., until June 
24, 2002) from the mailing of that letter to provide 
additional evidence in support of his claim.  And in 
response, he submitted a statement in May 2002 indicating 
that he had read the letter informing him of the requirements 
of the VCAA and had no additional evidence to submit.  So he 
waived the 60-day period to submit additional information and 
requested that his claim proceed.

The 60-day response period mentioned in that RO letter is 
invalid for the same reasons as the 30-day response period 
that was invalidated in the PVA case cited above.  But this 
apparently is mere harmless error in this particular case 
since the claimant, even by his own admission, has no 
additional information or evidence to submit-regardless of 
the amount of time given to do it.  Nevertheless, since his 
case is being remanded for other development, irrespective of 
this, the RO must take this opportunity to inform him that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Request the Office of the Adjutant 
General, Department of the Army, to send 
DD Form 258a or its equivalent specifying 
the type of discharge the claimant 
received.  

2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the claimant and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The claimant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

